Turner,
concurring: In my opinion the conclusion reached in the instant case can not be reconciled with the decision of certain of the issues in the Willis R. Dearing, Rocky Mountain Development Co., Kay Kimbell, and Edwards Drilling Co. cases. I desire to note my concurrence, however, because of my belief that the conclusion here reached is the only possible conclusion under sections 115 (c), 112 (a), and 111 of the statute. The cases mentioned are in my opinion in direct conflict with the plain language of sections 111 and 112 (a) and should be overruled. In all of those cases the fair market values of the oil payment contracts were either agreed to or were determinable as a fact, and I can not believe that Burnet v. Logan, 283 U. S. 404, stands for the proposition that as a matter of law an interest in an ore body can have no fair market value in cases where such fair market value can be or has been established as a fact.